10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 2:18-cv-00867-RSL Document 36 Filed 11/08/18 Page 1 of 4

The Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

PARROT S.A. and PARROT DRONES S.A.S.,
Plaintiffs,
v.

GABRIEL TORRES, an individual,

Defendant.

 

GABRIEL TORRES,
Counterclaim and Third-Party Plaintiff,
v.

PARROT S.A., a French corporation; PARROT
DRONES S.A.S., a French corporation;
MICASENSE, INC., a Californ`ia corporation;
GILLES LABOSSIERE, an individual; and
HENRI SEYDOUX, an individual,

Counterclaim / Third-Party Defendants.

 

 

STIPULATION AND ORDER OF DISMISSAL WITH
PREJUDICE - 1
(No. 2:18-cv-00867-RSL)

NO. 2:18-cV-00867-RSL

STIPULATION AND [H¥UPUSID]°
ORDER OF DISMISSAL WITH

PREJUDICE

SAVI'I“r BRUCE & WlLLEY LLP
1425 Fourth Avenue Suite 800
Seattle, Washington 98101-2272
(206) 749-0500

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 2:18-cv-00867-RSL Document 36 Filed 11/08/18 Page 2 of 4

I. STIPULATION

Plaintiffs and Counterclaim Defendants Parrot S.A. and Parrot Drones S.A.S, and
Third-Party Defendants MicaSense, Inc., Gilles Labossiere, and Henri Seydoux, and
Defendants and Counterclaim/Third-Party Plaintiff Gabriel Torres, by and through their
respective undersigned counsel of record, hereby stipulate and agree as follows:

1. On October 11, 2018, counsel advised the Court of a settlement by mediation
and that the parties Would advise the court When the settlement Was accomplished

2. The settlement has now been accomplished Accordingly, pursuant to
Fed.R.Civ.P. 41(a)(1)(A)(ii), the above-captioned matter, including all claims, counterclaims
and third-party claims asserted therein, shall be dismissed With prejudice and Without an award

of attorneys’ fees or costs to any party.

RESPECTFULLY SUBMITTED this Sth day of November, 2018.

 

 

 

DAvIs WRIGHT TREMAINE LLP SAvITT BRUCE & WILLEY LLP

By /S/Brendan TManQan /email authorization] By /S/Sl‘€Dhen C. W'l'll€v
Brendan T. Mangan, WSBA #17231 Stephen C. Willey, WSBA #24499
Gregory A. Hendershott, WSBA #27838 1425 Fourth Avenue, Suite 800
1201 Third Avenue, Suite 2200 Seattle, WA 98101
Seattle, WA 98101 Tel: (206) 749-0500
Tel: (206) 757-8260 swilley@sbwllp.com
brendanmanszan!?t`;dwt.com
are aoryhendershott-ici`-'dwt.com Attorneys for Gabriel Torres

 

Atlorneys for Parrot S.A., Parrot Drones, S.A.S.,
MicaSense, lnc., Gillies Labossiére, and Henri Seydoux

SAvITr BRUCE & WILLEY LLP
STIPULATION AND ORDER OF DISMISSAL WITH 1425 Fourth Avenue Suite 800

§’I`IREle_J:JSICE(-)02867 RSL) seame,vc/ashington 98101_2272
0. . -cv- - (206) 749-0500

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

 

 

Case 2:18-cv-00867-RSL Document 36 Filed 11/08/18 Page 3 of 4

II. ORDER
Based on the foregoing stipulation by the named parties, all of whom have appeared,
and in accordance with Fed.R.Civ.P. 41(a)(1)(A)(ii), the above-captioned matter, including all
claims, counterclaims and third-party claims asserted therein, is hereby dismissed with
prejudice and without attomeys’ fees, litigation expenses, or costs to any party.

It is so ORDERED.

Dated: [QN. 1 z ,2018.
/%¢4$ M

The Horlorable Robert S. Lasnik

SAvrrT BRUcE & WILLEY LLP
STIPULATION AND ORDER OF DISMISSAL WITH 1425 Fomh Avenue Suite 800

PREZ.lgICE 6;867 RSL Seatrle, washington 98101_2272
(No` ` 'cv' ' ) (206) 749-0500

 

